      Case 2:19-cv-10696-WBV-JVM Document 56 Filed 08/06/20 Page 1 of 8



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 RONALD J. HOF                       * CIVIL ACTION NO. 19-10696
                                     *
 VERSUS                              * SECTION: “D”(1)
                                     *
 LAPORTE, A PROFESSIONAL             * JUDGE WENDY B. VITTER
 ACCOUNTING CORPORATION, ET          *
 AL.                                 * MAGISTRATE JUDGE
                                     * JANIS VAN MEERVELD
 *********************************** *
                            ORDER AND REASONS

       Before the Court is the Motion for Protective Order filed by LaPorte, a Professional

Accounting Corporation (“LaPorte”). (Rec. Doc. 39). Having reviewed the documents in camera

and having considered the parties’ briefs, the court finds that LaPorte has not established that the

primary motivating purpose behind the creation of the emails in question was anticipation of

litigation. Accordingly, and for the following reasons, the Motion for Protective Order is DENIED.

LaPorte shall produce the emails to Hof within seven days.

                                           Background

       In this lawsuit, plaintiff Ronald J. Hof, in his capacity as trustee of the Chapter 7

Bankruptcy Estate of FoodServiceWarehouse.Com, LLC (“FSW”) alleges that Laporte is liable

for professional negligence arising out of LaPorte’s performance of audit services for FSW for the

2013 and 2014 fiscal years. Of potential relevance to the present discovery issue, LaPorte decided

to disengage from the FSW audit for the 2015 fiscal year and sent formal correspondence to this

effect to FSW’s interim CEO, Thomas Kim, on May 9, 2016. That letter has been produced in

discovery. On May 20, 2016, FSW filed a bankruptcy petition. However, plaintiff did not file this

adversary proceeding against LaPorte in bankruptcy court until May 13, 2019. On May 28, 2019,

plaintiff filed a motion in this court to withdraw the bankruptcy reference.



                                                 1
      Case 2:19-cv-10696-WBV-JVM Document 56 Filed 08/06/20 Page 2 of 8



       Presently before the court is the question of whether five emails appearing on LaPorte’s

privilege log are entitled to protection under the work product doctrine. Each of these emails is

dated April 1, 2016. All of them are described on the privilege log as “Email correspondence in

anticipation of litigation and at the direction of insurer with non-testifying expert regarding

disengagement from 2015 Pride and FSW audits.” The senders and recipients include certain

LaPorte employees as well as Joe Richardson, a CPA with Harper Peterson in Houston. According

to LaPorte, when it made the decision to disengage from the 2015 FSW audit, it was “aware that

litigation could result from the disengagement of an audit that was already underway,” and so, it

sought assistance from its insurer, Continental Casualty Company (“CNA”). CNA directed

LaPorte to Mr. Richardson, who held a telephone conference with LaPorte and who exchanged

two emails with LaPorte concerning procedures for disengagement. The other emails on the

privilege log involve LaPorte employee Terri Troyer relaying the substance of Mr. Richardson’s

advice to a larger group of LaPorte employees and explaining LaPorte’s plans based on Mr.

Richardson’s advice.

       After the parties submitted the documents to the court for in camera review, the court

ordered that briefing would be required for the court to address the issue. LaPorte filed the present

Motion for Protective Order. It argues that the documents are protected by the work product

doctrine because the emails were exchanged to aid in future litigation by ensuring that LaPorte

acted in accordance with applicable professional standards. It submits that disengagement from an

audit is an unusual occurrence. It explains that the email correspondence under review reflects the

advice and assistance it received from CNA and Mr. Richardson and insists that contact with CNA

was only made in anticipation of potential litigation from an improper disengagement. LaPorte

adds that the substance of Mr. Richardson’s advice is contained in the May 9, 2016, letter and it



                                                 2
      Case 2:19-cv-10696-WBV-JVM Document 56 Filed 08/06/20 Page 3 of 8



argues that there are no exceptional circumstances that would warrant disclosure of this protected

emails.

          Plaintiff opposes, arguing that it is clear from LaPorte’s description that the advice was

being obtained so as to avoid possible future litigation, and not in anticipation of any litigation

concerning the contemporaneous business actions being taken at the time. . Plaintiff argues that

here, LaPorte sought advice to ensure it properly disengaged from the audit. Plaintiff insists that

however rare it may be to disengage from an audit, this advice is not work product in anticipation

of litigation. Instead, plaintiff argues that LaPorte merely sought to avoid future litigation. Plaintiff

insists that the emails were prepared in the ordinary course of business and are not protected by

the work product doctrine.

                                          Law and Analysis

    1. Standard of Review

          The work-product doctrine protects from discovery documents and tangible things

“prepared by an attorney ‘acting for his client in anticipation of litigation.’” United States v.

Nobles, 422 U.S. 225, 238 (1975) (quoting Hickman v. Taylor, 329 U.S. 495, 508 (1947)). In

contrast, “materials assembled in the ordinary course of business,” are excluded from work-

product materials. United States v. El Paso Co., 682 F.2d 530, 542 (5th Cir. 1982). Codified at

Federal Rule of Civil Procedure 26(b)(3), the work-product protection extends to materials

prepared by the party itself and representatives other than attorneys. If the party resisting discovery

establishes that the materials are work product, the party seeking discovery can only obtain the

documents if they are relevant and proportional to the needs of the case and the party

“has substantial need for the materials to prepare its case and that it cannot, without undue

hardship, obtain the substantial equivalent of the materials by other means.” Fed. R. Civ. P.



                                                   3
      Case 2:19-cv-10696-WBV-JVM Document 56 Filed 08/06/20 Page 4 of 8



26(b)(3)(A); see Lassere v. Carroll, No. CIV.A. 13-5430, 2014 WL 7139138, at *4 (E.D. La. Dec.

15, 2014).

       “[T]he burden of showing that documents were prepared in anticipation of litigation, and

therefore, constitute work product, falls on the party seeking to protect the documents from

discovery.” Piatkowski v. Abdon Callais Offshore, L.L.C., No. CIV.A.99-3759, 2000 WL

1145825, at *2 (E.D. La. Aug. 11, 2000) (footnotes omitted). The work product “privilege can

apply where litigation is not imminent, ‘as long as the primary motivating purpose behind the

creation of the document was to aid in possible future litigation.’” In re Kaiser Aluminum &

Chem. Co., 214 F.3d 586, 593 (5th Cir. 2000) (quoting United States v. El Paso Co., 682 F.2d 530,

542 (5th Cir. 1982)). Courts have stated that “[g]enerally, a reasonable anticipation of litigation

requires existence of an identifiable specific claim or impending litigation at the time the materials

were prepared.” Chemtech Royalty Assocs., L.P. v. United States, No. 06-258-RET-DLD, 2009

WL 854358, at *2 (M.D. La. Mar. 30, 2009) (quoting Schmidt, Long & Assoc., Inc. v. Aetna U.S.

Healthcare, Inc., No. CIV. A. 00-CV-3683, 2001 WL 605199, at *4 (E.D. Pa. May 31, 2001)).

       Thus, the fact that documents were prepared to assist a company in complying with the law

is not enough to find that they were prepared in anticipation of litigation. For example, in

Chemtech, the court noted that “work papers generated by an attorney who prepares a tax return

are not protected by the work product doctrine ‘simply because there is always a possibility that

the IRS might challenge a given return’” and added that “[t]here must be evidence to expect ‘future

trouble with the IRS,’ or the documents will be outside the scope of the work product doctrine.”

Id. (quoting United States v. Davis, 636 F.2d 1028, 1040 (5th Cir. 1981)). Similarly, in El Paso,

the Fifth Circuit held that a tax pool analysis by in house counsel was not protected by the work

product doctrine where the memorandum contained legal analysis but not an actual litigation



                                                  4
      Case 2:19-cv-10696-WBV-JVM Document 56 Filed 08/06/20 Page 5 of 8



strategy, where no item in the analysis was under IRS scrutiny at the time the memorandum was

drafted, and where the company’s litigation was handled by outside counsel. 682 F. 2d at 543.

       Hof cites to numerous out of circuit but useful cases similarly holding that business

planning to avoid future litigation does not qualify for work product protection. For example, in

BoDeans Cone Co. v. Norse Dairy Systems., L.L.C., the Northern District of Iowa determined that

an email by a company’s executive was “a sort of post mortem on the DOJ's then-concluded

investigation of [the acquisition of the defendant], with an eye toward business planning to avoid a

general possibility of future litigation.” 678 F. Supp. 2d 883, 891 (N.D. Iowa 2009) (emphasis in

original). The court held that the email was not protected by the work product doctrine because

“business planning that considers the possible litigation risks involved does not cloak pertinent

documents with work-product privilege.” Id. Similarly, in Diversified Industries, Inc. v. Meredith,

the Eighth Circuit Court of Appeals noted that “the work product rule does not . . . come into play

merely because there is a remote prospect of future litigation” in holding that a report prepared by

a law firm at the request of the plaintiff’s board of directors was not protected by the work product

doctrine because the board sought information about “what actually had been going on and wanted

to frame policies and procedures that in the future would protect it against repetitions of the prior

misdeeds, if any, of its employees committed in the past.” 572 F.2d 596, 604 (8th Cir. 1977). And

in Binks Manufacturing. Co. v. National Presto Industries, Inc., the Seventh Circuit Court of

Appeals held that two emails written by the purchaser’s associate resident counsel were not

protected by the work product doctrine. 709 F.2d 1109, 1120–21 (7th Cir. 1983). Although at the

time of the communications the parties already had a business dispute related to the purchaser’s

assertions that the equipment did not meet specifications and the seller’s position that the sale price

was due and owing, and although there was a remote prospect of litigation, the court found that



                                                  5
      Case 2:19-cv-10696-WBV-JVM Document 56 Filed 08/06/20 Page 6 of 8



other correspondence indicated the purchaser still intended to have the seller correct the problems

with the equipment and might withhold the purchase price and litigation had not yet been

threatened. 709 F.2d 1109, 1120–21 (7th Cir. 1983); see Simon v. G.D. Searle & Co., 816 F.2d

397, 401 (8th Cir. 1987) (holding that risk management documents generated to keep track of,

control, and anticipate the costs of the defendant’s products liability litigation and which contained

aggregate reserve information but no individual case reserves calculated by the defendant’s

attorneys were not protected by the work product doctrine because the risk management

department was not involved in giving legal advice or in mapping litigation strategy in any

individual case, because the aggregate reserve information served numerous business planning

functions but did not enhance the defense of any particular lawsuit, and, critically, because

business planning includes planning for litigation).

       Although each case turns on its particular facts, courts consistently focus on determining

the purpose of the advice or information at issue. For example, in In re Tri State Outdoor Media

Group, Inc., a committee of bondholders hired a financial advisor to assist in negotiating the

financial restructuring of the debtor after its default but before they ultimately filed an involuntary

bankruptcy petition a few months later. 283 B.R. 358, 361 (Bankr. M.D. Ga. 2002). The court held

that analyses by the financial advisor was subject to the work product doctrine because the

engagement letter indicated that bankruptcy was contemplated at the inception of the advisor’s

work, and therefore, the documents were prepared in anticipation of bankruptcy, which, as an

adversary proceeding, was found to be in anticipation of litigation. Id. at 364.

   2. Analysis

       Here, there is no dispute that litigation was not pending or imminent at the time of these

communications. Thus, the court must determine whether LaPorte has established that “the



                                                  6
      Case 2:19-cv-10696-WBV-JVM Document 56 Filed 08/06/20 Page 7 of 8



primary motivating purpose behind the creation of the document was to aid in possible

future litigation.” El Paso Co., 682 F.2d at 542. LaPorte argues that the emails here were generated

as a result of its attempts to obtain legal advice in anticipation of potential litigation that might

result from an improper disengagement. However, the emails cannot be construed as created to aid

LaPorte in future litigation the way the financial analyses in Tri-State would aid the bondholders

in asserting their claims against the debtor in bankruptcy. 283 B.R. at 364. More like the advice

obtained in BoDeans and Diversified, the LaPorte communications were focused on employing

best practices to avoid future litigation. See Diversified, 572 F.2d at 604; BoDeans, 678 F. Supp.

2d at 891. Of course, BoDeans and Diversified are not entirely equivalent to the present case as

they involved a more generalized risk of future litigation. Here LaPorte alleges it feared litigation

in a specific situation for which it sought assistance. In that sense, this case is similar to the Binks

case where the parties were in an active business dispute related to the sale of equipment but where

litigation was possible but had not yet been threatened. 709 F.2d at 1120. There, the Seventh

Circuit found the purchaser had failed to meet its burden to establish the document was prepared

because of the prospect of litigation or that some articulable claim was likely to lead to litigation.

Id.

       Importantly, it is LaPorte that bears the burden of establishing the primary motivating

purpose was to aid in future litigation. In El Paso, the Fifth Circuit was persuaded that legal

analysis by counsel was not prepared in anticipation of litigation when it did not contain an actual

litigation strategy and where no item addressed in the analysis was under scrutiny by the IRS. 682

F. 2d at 543. The instant situation is even less compelling. Here, the documents were not created

by counsel; no lawyer is even cc’d. The documents do not contain any litigation strategy. Nor was

there any active dispute between LaPorte and FSW that might result in litigation. FSW did not



                                                   7
      Case 2:19-cv-10696-WBV-JVM Document 56 Filed 08/06/20 Page 8 of 8



assert a claim against LaPorte until more than three years later. And considering that the present

litigation concerns alleged malfeasance in preparing the 2013 and 2014 audits and not an improper

disengagement from the 2015 audit, it is unclear whether litigation has ever resulted from

LaPorte’s disengagement.

       The court must conclude that LaPorte has failed to meet its burden of establishing that the

primary motivating purpose in seeking and sharing the advice in the emails was to aid in future

litigation. Accordingly, the documents are not protected by the work product doctrine.

                                           Conclusion

       For the foregoing reasons, LaPorte’s Motion for Protective Order (Rec. Doc. 39) is

DENIED. LaPorte shall produce the emails listed on the privilege log to Hof within seven days.

       New Orleans, Louisiana, this 6th day of August, 2020.



                                                        Janis van Meerveld
                                                    United States Magistrate Judge




                                                8
